Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
	Claims 66, 70, 72, 76, 83, 85-87, 89-94 and 97 are pending.  Claims 67-69, 71, 73-75, 77-82, 84, 88 and 95-96 are canceled.  Claims 66, 70, 76, 83, and 85-87 are amended.  
	Claims 94 and 97 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.
	Claims 66, 70, 72, 76, 83, 85-87 and 89-93 are examined in light of the elected species of overweight as the medical condition. 

Information Disclosure Statement 
The Information Disclosure Statement filed 12/30/2021 has been reviewed.  


Previous Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  


Objections/Rejections Withdrawn
Claim Objections
In light of the amendment to the claim the objection of claim 85 is withdrawn.

Claim Rejections - 35 USC § 112
In light of the amendments to the claims the rejection of claim 87 is withdrawn.

Claim Rejections - 35 USC § 112(d)
In light of the cancellation of and amendments to the claims the rejection of claims 75-76 is withdrawn.

Rejections Withdrawn
Claim Rejections - 35 USC § 103
In light of the amendments to the claims the rejection of claims 66, 70, 72, 76, 83, 85,-87 and 89-93 under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 102872062 A, of record, English machine translation provided) in view of Dargelas et al. (US 2009/0220611 A1, of record) is withdrawn.  

Double Patenting
In light of the amendments to the claims the rejection of claims 66, 70, 72, 76, 83, 85-87 and 89-93 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,561,617 (hereinafter ‘617) is withdrawn.



New Rejections 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 66, 70, 72, 76, 83, 85,-87 and 89-93 are rejected under 35 U.S.C. 103 as being unpatentable over Dargelas et al. (US 2009/0220611 A1, of record) in view of Devane et al. US 2017/0000783 (11/2/1998) and Grenier et al. US 2013/1018695 (5/2/2013).  
Dargelas et al. teach dosage forms which comprise microparticles which give time-dependent and ph-dependent modified release of the actives (abstract).  The actives used in the microparticles may be orlistat (claim 18).  The microparticles can be formed into disintegrable tablets, which would have ensured that the microparticles or different parts of the tablet that contain active are released upon mixing with gastric contents (para [0156]).  The microparticles may contain a single active.  (para [0234]).  The microparticles comprise either neutral cores coated with at least one active layer which is subsequently coated with a coating film A and a coating film B or comprise a microparticle of active agent coated with film A and film B (para [0167]-[0179]).  A goal of this particular dosage unit composition is to provide a twofold mechanism of release which can be adjusted to tune the lag time in the stomach, at which pH and at which rate the active is released in the stomach and intestine (para [0020]).    Dargelas exemplifies microgranules that have delayed and sustained release of an active that comprise a coating of the hydrophobic polymer ethycellulose and a hydrogenated vegetable oil, wherein the hydrogenated vegetable oil comprises approximately 10% of the microparticle, which gives a prolonged release of the active (para [0271]-[0276], Fig. 6).  Dargelas further teaches that that the hydrophobic coating can be a wax, such as GELEOL®, which is a glycerides containing wax (para [0139], 
 In another embodiment, a microgranule containing active is coated with approximately 15% of an enteric polymer such as EUDRAGIT L100-55 and EUDRAGIT S100, which are copolymers based on acrylic acid co-polymers and more specifically ethyl acrylate and polymethacrylic acid and copolymers of polymethacrylic acid and methacrylates (para [0267]).  Dargelas further teaches the inclusion of a surfactant in the polymer layer, including nonionic polyoxyethylenated sorbitan esters (i.e. polysorbate)and anionic surfactants, such as alkali or alkaline earth metal salts of fatty acids (para [0051]-[0055],  claim 10).  Dargelas further teach that the surfactant containing coating may be present at 50% of the total weight of the coated microparticle and that the surfactant may be present at up to 20% of the coating signifying that the surfactant may be present at up to 10% weight of the coated microparticle (para [0082], [0158]).  Dargelas additionally instructs an ordinary artisan to coat a hydroxypropylmethylcellulose acetate hydrophilic polymer onto a microgranule to control the pH at which the active is released (para [0134], [0136], Claim 12).  Regarding the concentration of this hydrophilic polymer (coating B1), coating B may be present at up to 50 wt% of the coated microparticle and B1 may be present at 33-80% of the coating B, resulting in a concentration of the hydrophilic polymer of from approximately 16.5-40 wt% of the coated microparticle (para [0129]-[0132]).  Dargelas teaches orlistat dosage forms which comprise microparticles which give different release patterns for an active ingredient.  The active used in the microparticles may be orlistat (claim 18).  Dargelas suggests but does not expressly teach the delivery of a single active in a bimodal manner, however, or two populations of microparticles of the same active ingredient that deliver the active ingredient in a bimodal manner.  Dargelas also does not teach why a skilled artisan would want to formulate for the 
Devane et al. teaches a multiparticulate modified release composition that upon administration to a patient, delivers an active ingredient in a bimodal or multimodal manner.  The multiparticulate modified release composition comprises a first component and at least one subsequent component, the first component comprising a first population of active ingredient containing particles and the second component comprising a second population of active ingredient containing particles wherein the combination of the components exhibits a bimodal release profile. (See Abstract and [0026]).  Devane also teaches a solid oral dosage form containing such a composition. (See Abstract).  Devane expressly teaches that the release profiles of dosage forms may exhibit different rates and durations of release and may be continuous or pulsatile. 
Devane teaches that the first component of the multiparticulate modified release composition can exhibit a delayed or sustained release over time. (See [0027]).  This reads on a part formulated to release orlistat with a first release pattern as called for in instant claim 66.   
Devane teaches that the second component of the multiparticulate modified release composition can also exhibit a delayed or sustained release over time. (See [0028]).  This reads on a part formulated to release orlistat with a first release pattern as called for in instant claim 66.   Devane teaches that in two-component embodiments in which the components exhibit different release profile, the release profile of the active ingredient in the composition is bimodal.  Devane teaches that when there is different release profiles, the release rate and release time an duration may be varied by altering the amount and/or composition of the modified release coating or by altering the amount and/or composition of the modified release material utilized to achieve the desired release profile. (See 0029]).

Grenier teaches a pharmaceutical dosage form and teaches that for many drugs, the plasma levels and duration of effect that can be achieved by the oral route are often limited by the fact that significant drug absorption can only occur in a relatively short section of the upper gastro-intestinal tract, in particular the portion of the gastro-intestinal tract that is proximal to the small intestine, e.g. duodenum.  (See [0001-0002]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dargelas et al. and Devane because Dargelas teaches orlistat formulations that are microparticles and Devane teaches microparticle compositions that have two different populations that are formulated to have different release patterns.  Devane teaches that its formulation gives the skilled artisan the ability to vary the release rate and time by altering the amount and/or composition of the modified release coating or by altering the amount and/or composition of the modified release material utilized, i.e., the ability to customize the dual release patterns to that which is desired.    	
Regarding the concentrations of hydrophobic polymer, lipid, enteric polymer and surfactant, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  More specifically, Dargelas teach that the lipid is present at 10 wt% based upon the weight of the coated microparticle, and that the hydrophobic polymer is present between 5-45%.  Furthermore, Dargelas teach a concentration of the enteric polymer of 15 wt% of the coated microparticle which falls directly within the concentration of 
Regarding the amount of hydrophilic polymer, such as the hydroxypropylmethylcellulose polymer, Dargelas teaches up to 40 wt% of such a polymer and teaches that this polymer is useful for preventing release of the active coated therewith in the acidic conditions of the stomach, making the amount of the hydrophilic polymer coating a result effective variable that would have been routinely optimized until the desired release location was achieved (i.e. after it passes through the stomach).  Therefore, the claimed amount of hydrophilic polymer would have been obvious to one of ordinary skill in the art based upon routine optimization. Regarding the release of the actives in the digestive tract, as Grenier teaches that drugs are absorbable in the proximal small intestine, it would have been obvious to one of ordinary skill in the art to tune the release of orlistat by routinely optimizing the amounts of these actives in the different types of microparticles containing the different polymer coatings until the desired dual release profile was obtained that provides the most release of the drug in the proximal small intestine.  
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 66, 70, 72, 76, 83, 85-87 and 89-93 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,561,617 (hereinafter ‘617) in view of Devane et al. US 2017/0000783 (11/2/1998) and Grenier et al. US 2013/1018695 (5/2/2013).
Although the claims at issue are not identical, they are not patentably distinct from each other.  
The instant claims are directed to a modified release oral orlistat composition comprising two distinct parts with different orlistat release patterns comprising a part G2B formulated to release orlistat in the proximal small intestine comprising orlistat and enteric polymer and a surfactant and a part G3 formulated to release orlistat in the proximal small intestine until the end of jejunum comprising orlistat and one or more selected from a surfactant, a water soluble polymer and water swellable polymer.

The main difference between claims 1-20 of ‘617 and the instant claims is that the ‘617 claims are a more narrow recitation of the instant claims and there is only a single active, orlistat, and it is in distinct parts of the composition having different release patterns that are formulated to release orlistat in different parts of the proximal small intestine.  This deficiency is made up with the teachings of Devane and Grenier.  
The teachings of Devane are described supra.  It would have been prima facie obvious for one of ordinary skill in the art to have microparticle compositions with a single active that have two different populations that are formulated to have different release patterns in light of Devane teaches that its formulation give the skilled artisan the ability to vary the release rate and time by altering the amount and/or composition of the modified release coating or by altering the amount and/or composition of the modified release material utilized, i.e., the ability to customize the dual release patterns to that which is desired.     
The teachings of Grenier are described supra.  It would have been prima facie obvious for one of ordinary skill in the art to have microparticle compositions that have two different populations that are formulated to have different release patterns in light of Grenier’s teaching that drugs are absorbable in the proximal small intestine, it would have been obvious to one of ordinary skill in the art to tune the release of orlistat by routinely optimizing the amounts of these actives in the different types of microparticles containing the different polymer coatings until the desired dual release profile was obtained that provides the most release of the drug in the proximal small intestine .  
Response to Arguments
The comments filed February 8, 2022 have been considered and are found to be somewhat persuasive.    
Applicants note the amendments to the claims and their belief that these amendments obviate the 112 rejections.  The Examiner agrees and the rejections have been withdrawn above.  
With respect to the obviousness rejection, Applicants argue that Zhao in view of Dargelas do not suggest a composition as claimed, i.e., providing orlistat in a single composition that comprises two individually distinct parts formulated to provide different release patters for orlistat as claimed.  Zhao is directed to compositions comprising both acarbose and orlistat.  In Zhao there is no teaching of formulating the same drug substance in distinct parts or with different release patterns.  Zhao also does not contemplate any dual dissolution profiles for orlistat, or provide any reason to formulate orlistat in two different ways to achieve it.  
Dargelas was cited for disclosing dosage forms that exhibit a variety of dissolution patterns, but not a dual release pattern (two different release rates).  While there are different patterns of release (release after a lag time), there is no change in the rate of release.  Dargelas does not provide any guidance on how to formulate orlistat in particular and there are not specific examples that contain orlistat.  Applicants argue that Dargelas leads away from the claimed composition because it formulates for release of the drug starting in the upper parts of the GI tract.
Applicants reiterate these arguments as also obviating the obviousness-type double patenting rejection.  

Applicants obviousness arguments have been reviewed and are not found to be somewhat persuasive in light of the amendments to the claims.
The microparticles may contain a single active. (para [0234]).  The actives used in the microparticles may be orlistat (See claim 18).  Orlistat is taught (and claimed) as a suitable active ingredient for formulation using the Dargelas formulations and a single active ingredient is expressly taught to be suitable for the release patterns that Dargelas teaches. (See [0234]).  
Devane teaches two individually distinct parts (two components that make up two different populations) that are formulated to have different release patterns.  Devane teaches that it is even an object of its invention to provide a multiparticulate modified release composition comprising at least two populations of active ingredient-containing particles which upon administration to a patient, exhibit a bimodal release profile. (See 0017]).   It would have been prima facie obvious for one of ordinary skill in the art to have microparticle compositions with a single active that have two different populations that are formulated to have different release patterns in light of Devane teaches that its formulation give the skilled artisan the ability to vary the release rate and time by altering the amount and/or composition of the modified release coating or by altering the amount and/or composition of the modified release material utilized, i.e., the ability to customize the dual release patterns to that which is desired.     
Grenier teaches that drugs are absorbable in the proximal small intestine, so it would have been prima facie obvious for one of ordinary skill in the art to have microparticle compositions that have two different populations that are formulated to have two different release patterns that provide the most release of the drug in the proximal small intestine .  
inoperability.  Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need and inoperability of the prior art.   
Applicants’ argument that Dargelas leads away from the claimed composition because it formulates for release of the drug at least starting in the upper parts of the GI tract is not found to be persuasive.  A teaching away must be clear. See MPEP Sec. 2143.03 (VI).  Dargelas does not disparage or discourage the use of its formulations for dual release patterns for orlistat and even claims orlistat for its formulations.  The goal of Dargelas’ particular dosage unit composition is to provide a twofold mechanism of release which can be adjusted to tune the lag time in the stomach, at which pH and at which rate the active is released in the intestine.   Dargelas even teaches the suitability of a single active ingredient in its microparticles.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”. MPEP 2123.  Additionally, the prior art’s disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit or otherwise discourage the solution claimed.  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
Since Applicants reiterate these arguments as also obviating the obviousness-type double patenting rejection, the Examiner reiterates the responses to the arguments in applying the new  obviousness-type double patenting rejection.  
The remainder of Applicants arguments are moot in view of the new rejections applied above.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


SARAH  CHICKOS
Examiner
Art Unit 1619


                                                                                                                                                                                               /DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619